Title: To George Washington from Samuel Meredith, 9 March 1790
From: Meredith, Samuel
To: Washington, George



Tuesday [9 March 1790]

Mr Merediths respectful Compliments wait on the President of the United States, he should be happy (if it meets with his approbation) to leave this Town tomorrow for Philadelphia,

where, some private buisiness requires his immediate attendance for a few days, having made arrangements with Mr Hamilton for every thing necessary to be done in his absence—He shall think himself honoured by the Presidents or Mrs Washingtons Commands.
